Citation Nr: 0013548	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1972.  The veteran's military occupational specialty was 
light weapons infantryman.  His medals include the Combat 
Infantryman Badge.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an a January 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which confirmed and continued a 
10 percent evaluation for PTSD.  

This case was before the Board in September 1997, at which 
time the claim was remanded.  A December 1999 rating decision 
granted a 30 percent rating for PTSD. The United States Court 
of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Since the diagnostic 
criteria for PTSD include evaluations greater than 30 
percent, the veteran's appeal remains before the Board.  

The case is again before the Board for final appellate 
review.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of flattened affect; 
memory impairment; and disturbances of motivation and mood 
that cause difficulty in establishing and maintaining 
effective work and social relationships.   

2.  It has not been shown that PTSD is productive of 
obsessional rituals which interfere with routine activities; 
intermittent illogical, obscure or irrelevant speech; near-
continuous depression affecting the ability to function 
independently, appropriately or effectively; impaired impulse 
control such as unprovoked irritability with periods of 
violence; or spatial disorientation.  Severe social and 
industrial impairment is not demonstrated.  



CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings (Schedule) which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

A rating decision dated in February 1989 granted service 
connection for PTSD, at a rate of 10 percent from October 31, 
1986.  That rating decision found that mixed personality 
disorder with schizoid and passive aggressive features was 
nonservice-related.  Alcohol abuse was also found to be the 
result of the veteran's own willful misconduct.  The veteran 
was notified by the RO in a February 1989 letter.  

The RO received the veteran's request for an increased 
evaluation for PTSD in August 1993.  

Private medical records dated in October 1992 indicate that 
the veteran had several significant problems, including PTSD.  
The veteran stated that PTSD caused great difficulties with 
his stability in regard to relationships and jobs.  The 
veteran had two marriages and two divorces, and he had held a 
number of jobs.  Mental status was normal.  The impressions 
included PTSD.  In February, March and July 1993, the veteran 
was seen for various problems, including PTSD.  Examination 
was stable and there were no changes.   

Private medical records dated in July 1993 show that the 
veteran was admitted for hospitalization with the diagnosis 
of alcohol abuse and alcohol withdrawal.  On the 3rd day of 
hospitalization, the veteran's condition deteriorated to the 
extent that he began to become more and more agitated, he 
began actively hallucinating and he became somewhat 
uncontrollable when he would not listen to the nursing staff.  
He was then placed on a psychiatric ward.  The veteran 
underwent various psychological testing.  It was noted in 
summary that personality testing described an individual who 
tended to overstate and/or focus on problem areas, perhaps in 
an attempt to draw attention to the difficulties that he was 
having.  The veteran was considered likely to be under a 
great deal of stress at the time, and his levels of 
depression and anxiety were seen as being significantly high.  
A good deal of anger was also likely to be present.  In terms 
of diagnosis, the veteran was seen as alcohol dependent.  It 
was also recommended that the impact of the veteran's Vietnam 
experiences be explored to determine what residual feelings 
he had that might be continuing to cause him difficulties.  
The discharge diagnoses did not include PTSD.  

VA outpatient treatment records dated in July 1993 show that 
the veteran was treated for complaints that his "nerves are 
worse."  The assessment was Vietnam veteran with history of 
alcohol addiction, anxiety, depression and PTSD.  In August 
1993, a VA social worker noted that the veteran complained of 
nightmares about Vietnam, intrusive thoughts, mood swings and 
depression.  He avoided public places and socializing.  There 
was poor memory and concentration.  The assessments were PTSD 
and recovering alcoholic, major social/financial problems.  

A letter dated in March 1994 from a private doctor indicates 
that the veteran had PTSD which he apparently sustained from 
his military service.  Concomitant with the PTSD, the veteran 
had recurrent severe depression with a lack of motivation to 
engage in normal life pursuits, pervasive feelings of 
hopelessness and helplessness, social withdrawal, frequent 
thoughts of suicide, poor concentration and poor memory.  The 
opinion was that the PTSD is the source of the veteran's 
depression and renders him incapable in maintaining a job.  

VA outpatient treatment records dated in September 1994 show 
that the veteran primarily wanted to return to psychiatric 
care.  He mentioned drinking 7 beers/day; he felt extremely 
nervous and depressed.  The diagnostic impression was 
anxiety.  

The veteran was afforded a VA psychiatric examination in 
September 1996.  The veteran mentioned that he had been 
unemployed since 1983, and he explained that he was unable to 
work due to seizures and "bad nerves."  He currently received 
benefits from the Social Security Administration (SSA).  The 
veteran reported the he was not under psychiatric care.  
Mental status examination showed that the veteran's mood was 
depressed, and his affect was blunted.  Cognition was intact.  
The impressions were PTSD, chronic, delayed, mild to 
moderate, and severe chronic substance abuse.  The veteran 
claimed that his substance abuse was in remission for the 
past 6 months.  His Global Assessment of Functioning (GAF) 
score was 60.  

VA outpatient treatment records dated in October 1997 show 
that the veteran sought medication which he reported helped 
considerably with anxiety and insomnia.  The veteran stated 
that his depression was "not so bad."  Talking with his wife 
usually helped him.  Objective examination showed that he was 
somewhat guarded, mildly anxious.  The assessments were PTSD, 
dysthymia.  

The veteran underwent a VA psychiatric examination in 
February 1998.  The veteran complained of PTSD symptomatology 
that had been worsening in the preceding year.  Mental status 
examination showed that the veteran was pleasant, 
cooperative, slightly disheveled, and appropriate.  His 
speech was slowed; he stated that he was depressed.  His 
affect was restricted and depressed.  Thought content and 
thought processes were without abnormalities.  He was alert 
and fully oriented.  Immediate memory was 3/3 and memory 
testing in 5 minutes was 0/3.  Abstraction ability was 
normal.  The impression was worsening PTSD symptomatology.  
The Axis I diagnoses were chronic PTSD, without delayed 
onset; alcohol dependence with physiological dependence; 
substance-induced mood disorder; and nicotine dependence.  
The GAF score was 65.  

VA outpatient treatment records dated in April 1998 show that 
the veteran complained of insomnia.  Mild-moderate PTSD 
symptoms were noted.  On objective examination, the veteran 
was guarded, anxious.  The assessment was PTSD, dysthymia, 
fairly good medical response.  In October 1998, the veteran 
reported increased stress and grief following his mother's 
sudden death.  On objective examination, the veteran was 
somewhat depressed and tearful at times.  The assessment was 
PTSD, possible dysthymia, grief reaction.  

The veteran was afforded a psychological evaluation on behalf 
of SSA in October 1998.  It was noted that he last worked in 
1984.  The veteran stated that he last saw a psychiatrist 
about 2-3 years before and had seen him for treatment of 
depression and PTSD.  On mental status examination, the 
veteran seemed mildly depressed with a flat affect.  His 
speech was rational, relevant and coherent.  There was no 
evidence of formal thought disorder.  He was fully oriented.  
Memory seemed impaired.  The veteran appeared neat and well-
groomed.  He was friendly and cooperative.  He communicated 
well and was socially appropriate.  He seemed to be open and 
honest and was tearful when he discussed his situation and 
limitations.  

The veteran was administered neuropsychological testing.  
During the evaluation, he was cooperative, and he maintained 
adequate motivation.  He showed significant memory deficits, 
etiology unknown.  The diagnoses were PTSD and dysthymia.  
The GAF score was 55-60.  With regard to daily functioning, 
the examiner noted that the veteran reported that he occupied 
his time by sitting in his yard or fishing.  He also liked to 
watch television; he tried to walk 6-7 blocks per day.  He 
had few friends and did not socialize; he preferred to avoid 
people.  The veteran reported having difficulty sleeping due 
to nightmares related to his Vietnam experiences.  He stated 
that his depression had been fairly well-controlled with 
medications, but he had been dysphoric since his mother's 
death.  Since then, he had crying spells and had been 
withdrawn but suicidal ideations were denied.  He had clear 
memories of Vietnam, described as flashbacks and increased 
startle response.  

A letter received in February 1999 from the veteran and his 
wife indicates that the veteran's PTSD had worsened over the 
years with symptoms, including flashbacks.  

A letter dated in July 1999 from the SSA indicates that the 
veteran was receiving disability due to a mental impairment.  

Criteria

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  Consistent with the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308, the Board will discuss 
the veteran's psychiatric disability with consideration of 
the criteria effective both prior and subsequent to 
November 7, 1996.  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community: there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

The Court has stated that the word "definite" as used in 
the old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (November 9, 
1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 19.5 (1999).

Words such as "considerable" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. 4.6 
(1999).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Court has also held that global assessment of functioning 
scores between 
55 and 60 indicate only "moderate difficulty in social, 
occupational, or school functioning."  See Carpenter v. 
Brown, 8 Vet. App. 243 (1995).  

Analysis

In written arguments dated in April 2000, the veteran's 
representative contended that an equitable resolution to the 
veteran's appeal was the grant of a 50 percent evaluation for 
PTSD.  After a review of the relevant evidence, the Board 
agrees that there is sufficient support for a 50 percent 
evaluation under the new criteria.  

With respect to the new criteria, the medical evidence 
contemporaneous to the instant appeal is positive for 
probative indications of memory loss, impairment of memory 
and disturbances in mood and motivation on a consistent 
basis.  In 1996 and 1998, the veteran's affect was described 
as blunted, restricted and flattened, as required for a 50 
percent rating under the new criteria.  In addition, 
impairment of memory was documented in 1993, 1994, and 1998.  
A private medical record also indicates a disturbance of 
motivation, and mood disturbance is also shown in 1994 and 
1993, respectively.  Given the numerous manifestations 
pertinent to the 50 percent rating under the new criteria, 
the Board agrees with the veteran's representative that a 50 
percent rating is warranted for PTSD.  38 C.F.R. § 4.130.  

The Board does not find, however, that a rating in excess of 
50 percent is appropriate for PTSD under the old or the new 
criteria.  Under the new criteria, the competent evidence 
fails to demonstrate obsessional rituals, spatial 
disorientation, unprovoked periods of violence or 
difficulties with impulse control, personal neglect, 
persistent delusions or hallucinations, grossly inappropriate 
behaviors, any inability to perform the activities of daily 
living, disorientation or memory loss as to the veteran's own 
personal information due to PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  On one occasion in February 1998 the 
veteran was described as slightly disheveled, but he 
otherwise was described as well-groomed during 1998 
examination.  The Board also notes that the private medical 
evidence referred to suicidal ideation in March 1994, and 
there are references to suicide attempts in the distant past.  
Other more contemporaneous records do not indicate such 
ideas.  The Board cannot conclude that the veteran's 
depression can be described as "near-constant" as 
contemplated in the rating criteria for a 70 percent 
evaluation.  That is, on various occasions, the depression 
was described as "not so bad" (October 1997) and fairly well-
controlled (October 1998).  Otherwise, the veteran generally 
demonstrates a good level of cognitive abilities and 
essentially normal speech responses and thought processes.  
As such, the veteran reports, and/or medical evidence 
reflects, that the veteran does not demonstrate most of the 
symptom criteria listed in the higher percentage evaluations 
under the new code.  38 C.F.R. § 4.130.  

With respect to the pre-November 7, 1996, schedular criteria 
for the service-connected psychiatric disorder, the record 
fails to establish that the veteran's ability to foster or 
maintain effective or favorable relationships with people is 
more than considerably impaired or that by reason of 
psychoneurotic symptoms, his reliability, flexibility and 
efficiency levels are so reduced as to result in more than 
considerable industrial impairment to warrant the assignment 
of a rating in excess of 50 percent - that is, a 70 or 100 
percent evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In this case, the characterizations of the veteran's 
disability assigned by competent medical professionals are 
generally consistent in showing that his resulting social and 
industrial impairment in no more than considerable, at most.  
In September 1996 and April 1998, the examiner opined that 
the veteran's PTSD symptoms were only mild to moderate and 
produced a GAF score of 60.  In February 1998, the GAF score 
was 65.  At worst, the GAF score was noted in examination for 
SSA purposes to be between 55-60.  As noted above, GAF scores 
between 55 and 60 indicate only "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  A GAF score of 65 shows a 
better degree of functioning.  Thus, these scores clearly do 
not meet the threshold of more than considerable social and 
industrial impairment, but rather more closely supports the 
conclusion that the veteran's symptomatology warrants 
assignment of no more than a 50 percent evaluation.

The Board recognizes that a private examiner stated in March 
1994 that the veteran's PTSD rendered him incapable of 
maintaining a job.  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), the Court held that the criteria in DC 9411 [prior to 
the revisions of November 7, 1996] for a 100 percent rating 
"are each independent bases for granting a 100% rating."  
Thus, a medical opinion regarding the veteran's being 
unemployable alone possibly provides a basis for a 100 
percent rating under DC 9411.  The Board also notes that SSA 
granted disability benefits based on "mental impairment."   

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that such statement.  Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Additionally, as noted above, the Board 
considers all evidence in arriving at the correct evaluation 
for a disability.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board has placed less weight on the conclusions of the 
private doctor and the SSA determination than on the various 
other VA treatment records and examinations.  The VA 
examinations and reports cover a large span of time and are 
very detailed in nature by including history, complaints, 
objective examination results, reference to other 
disabilities and the effects of such, and, ultimately, 
diagnostic impressions with an explanation of the effects of 
the identified disorders.  In contrast, the March 1994 letter 
is very terse, without many of the extensive features 
contained in the VA reports.  As for the SSA letter noting 
that the veteran's benefits were based on mental impairment, 
the Board notes that the October 1998 psychiatric examination 
report which was conducted on behalf of SSA reflects a GAF 
score of 60, previously described above, and inconsistent 
with a finding of unemployability.  Further, the SSA letter 
dated in July 1999 does not further distinguish between the 
effects of service-connected PTSD and other nonservice-
related mental problems, such as the substance-induced mood 
disorder.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided.  38 C.F.R. 
§ 4.14 (1999).  Given these factors, the Board places low 
probative value on the 1994 private doctor's letter and the 
SSA letter dated in July 1999.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  For the reasons described herein, 
the record does not provide a basis for a rating higher than 
50 percent.   

Issues of medical diagnosis or causation require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran and his wife provided assertions 
regarding the veteran's symptoms.  The record does not 
reflect that the veteran or his spouse possesses a recognized 
degree of medical knowledge that would render their own 
opinions on the subject of the origins of the veteran's 
manifestations competent.  Certainly, the assertions are not 
sufficient to outweigh the multiple reports from competent 
medical professionals regarding the veteran's service-
connected psychiatric disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In conclusion, the above-cited findings are consistent with 
no more than the assignment of a 50 percent evaluation under 
the criteria effective prior and subsequent to 
November 7, 1996.  The revised criteria of Diagnostic Code 
9411 could not provide a basis for increased ratings prior to 
the effective date of those changes.  VAOGCPREC 3-2000 (April 
10, 2000).  


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the regulations governing the payment of monetary benefits.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

